CLAIMS 1-20 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Information Disclosure Statements filed December 16, 2021 have been received and entered into the application.  
	Accordingly, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered by the Examiner.
	     		      Claims 1-20 Free of Prior Art Rejections
	Claim 1 is representative of the claimed subject matter and reads:
“A method of stabilizing renal function in a patient diagnosed with Fabry disease and having renal impairment, the method comprising:
administering to a Fabry disease patient about 100 mg to about 150 mg free base equivalent (FBE) of migalastat at a frequency of once every other day, wherein the Fabry disease patient has moderate or severe renal impairment with an eGFR less than 60 mL/min/1.73 m2 and a HEK assay amenable a-galactosidase A mutation,
wherein the administration is effective to (i) reduce a mean plasma globotriaosylceramide (GL-3) in the patient, and (ii) provide a mean annualized rate of change in eGFRCKD--EPI of greater than -1.0 mL/min/1.73 m2.”
The art which teaches subject matter closest to the claimed subject matter is a reference cited by Applicant, Germain, D.P., et al, "Treatment of Fabry's Disease with the Pharmacologic Chaperone Migalastat", The New England Journal of Medicine 375;6, August 11, 2016, 545- 555, (hereinafter “Germain”, see the entire article).
Germain fails to teach a patient population having the required eGFR, (see pg. 549, Table 1, penultimate row). For at least this reason, such a patient population cannot be said to have been in the possession of the public and thus the claimed subject matter as a whole cannot be determined as being anticipated. Also, given that Germain report on a clinical study already conducted and provide no teaching or suggestion to replicate such study or else administer migalastat to Fabry patients in need of stable renal function where patients may have different eGFR values, the claimed subject matter would not have been obvious. Finally, claims 1-20, all claims pending, have been presented in a definite and enabled manner.
Accordingly, claims 1-20 are free of rejections other than the double patenting rejections which follow.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the patented claim sets of U.S. Patent Nos:
10251873, 10471053, 10874655, 10849889, 10857141, 10874656, 10874657, 10857142, 10799491, 10792278, 10806727, 10849890, 10792279, 11278536, 11278537, 11278540, 11278538, 11278539, 11357762, 11357761, 11389436, 11357763 and 11458128.
Also, claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claim sets of U.S. Patent Application Nos:
17076340, 17077336, 17077389, 17077397, 17077402, 17078765, 17078840 and 17213632.
Although the claims at issue are not identical, they are not patentably distinct from each other because all claim sets are directed to methods for treating Fabry disease, or the renal impairment associated therewith comprising administering an effective amount of migalastat to a patient having an α-galactosidase A protein HEK assay amenable mutation.  Certain claim sets are directed to the mutations themselves which render obvious those method claims reciting such mutations, and vice versa.  The particulars of the patient’s physiological status regarding certain markers, such as their globotriaosylceramide levels and estimated GFR values, not common to all claims within the family of claims involved are believed to be, within the context of such family of claimed subject matter, obvious to one of ordinary skill in the art.
Accordingly, for the above reasons, the claims are deemed properly rejected.
None of the pending claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629
October 17, 2022